Case 2:17-cv-05159-TJH-KS Document 64 Filed 04/01/21 Page 1 of 1 Page ID #:975



  1
  2
  3
  4
  5
  6
  7
  8                                UNITED STATES DISTRICT COURT
  9            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11    SAEID NOSRATI, M.D.,                          Case No. 2:17-cv-05159 TJH (KSx)
12                            Plaintiff,            ORDER DISMISSING ACTION
                                                    WITH PREJUDICE [JS-6]
13    v.
14    PROVIDENT LIFE AND ACCIDENT
      INSURANCE COMPANY AND
15    DOES 1 THROUGH 10,
16                            Defendants.
17
18
19             Pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that this
20    matter shall be dismissed in its entirety, with prejudice. Each party is to bear their
21    own attorneys’ fees and costs.
22             IT IS SO ORDERED.
23
24    DATED: APRIL 1, 2021                  ___________________________________
                                            HONORABLE TERRY J. HATTER, JR.
25                                          UNITED STATES DISTRICT JUDGE
26
27
28
      LA #4832-0962-9407 v1                      -1-                  CASE NO. 2:17-cv-05159 TJH (KSx)
